DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 	
Regarding inde a magnetic resonance imaging method comprising, amongst other features, obtaining a first MRI image of an object immobilized in an imaging region, the first MRI image being obtained based on a generally homogeneous Bo imaging field having a first orientation; rotating, with respect to the object immobilized in the imaging region, the generally homogeneous Bo field from the first orientation to a second orientation; obtaining at least a second MRI image of the object immobilized in the imaging region, the second MRI image being obtained based on the generally homogeneous Bo imaging field having a second orientation; and  determining an orientation of a structure within the object based on the first orientation, second orientation, and an image intensity associated with the structure in the first MRI image and in the second MRI image.
Regarding dependent claims 2-16, allowability is based on their dependencies from independent claim 1.
Regarding independent claim 17, allowability is based in part with the prior art of record not showing or teaching an imaging apparatus comprising a rotatable magnet assembly, that provides a rotatable generally homogeneous Bo imaging field, an a controller configured to control the imaging apparats to perform a method similar to that of independent claim 1.
Regarding dependent claims 19-20, allowability is based on their dependencies from independent claim 17.
Regarding independent claim 18, allowability is based in part with the prior art of record not showing or teaching a non-transitory computer-readable media comprising program instructions configured to program a programmable processor of a magnetic imaging resonance apparatus comprising a rotatable magnet assembly, that provides a rotatable generally homogeneous Bo imaging field, and wherein the processor is configured to perform a method similar to that of independent claim 1.
Further, the examiner knows of no permissible motivation to combine the prior art of record such that the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time of the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas X Rodriguez whose telephone number is (571)431-0716. The examiner can normally be reached M-F 8h30-17h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858